Opinion issued April 14, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-20-00166-CR
                               NO. 01-20-00167-CR
                            ———————————
                   IN RE DANIEL LEE HARRISON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Daniel Lee Harrison, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus, seeking to compel the Harris County District Clerk

to transmit his application for writ of habeas corpus and other documents to the Court
of Criminal Appeals.1 Relator asserts that the district clerk has not complied with

the clerk’s duties under articles 2.21 and 11.07 of the Texas Code of Criminal

Procedure.2

      This Court’s mandamus jurisdiction is limited to writs of mandamus against

certain judges within its district and all writs necessary to enforce the Court’s

jurisdiction. See TEX. GOV’T CODE § 22.221. Thus, we have no jurisdiction to issue

a writ of mandamus against a district clerk unless necessary to enforce our

jurisdiction. See id.; In re Wilkerson, No. 05-16-00322-CV, 2016 WL 1320815, at

*1 (Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (mem. op.); In re

Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.

proceeding). Because relator’s petition does not reflect that issuance of a writ is

necessary to enforce our jurisdiction, we do not have jurisdiction to issue a writ of

mandamus against the district clerk. See In re Washington, 7 S.W.3d at 182.

      Accordingly, we dismiss the petition for lack of jurisdiction.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Kelly and Goodman.
Do not publish. TEX. R. APP. P. 47.2(b).

1
      The underlying case is State of Texas v. Daniel Lee Harrison, cause numbers
      1369904 & 1370009, pending in the 178th District Court of Harris County, Texas,
      the Honorable Kelli Johnson, presiding.
2
      See TEX. CODE CRIM. PROC. art. 2.21(a)(1), (6).

                                           2